    UNITED STATES DISTRICT COURT
    NORTHERN DISTRICT OF NEW YORK

    FRANCISCO DEJESUS, et al.,

                                       Plaintiffs,
                  -v-                                              Civ. No. 9:18-CV-372
                                                                        (GTS/DJS)
    ANTHONY ANNUCCI, et al.,

                                       Defendants.
D




    APPEARANCES:                                            OF COUNSEL:

    PRISONERS’ LEGAL SERVICES OF NEW YORK ALISSA R. HULL, ESQ.
    Attorney for Plaintiffs
    114 Prospect Street
    Ithaca, New York 14850

    PRISONERS’ LEGAL SERVICES OF NEW YORK MICHAEL E. CASSIDY, ESQ.
J




    Attorney for Plaintiffs
    24 Margaret Street, Suite 9
    Plattsburgh, New York 12901

    BARBARA D. UNDERWOOD                                    RYAN L. ABEL, ESQ.
    New York State Attorney General
    Attorney for Defendants
    The Capitol
    Albany, New York 12224
S




    DANIEL J. STEWART
    United States Magistrate Judge

                                 ORDER OF SUBSTITUTION

           Plaintiff Francisco DeJesus, through his counsel, commenced this action pursuant to

    42 U.S.C. § 1983 along with his co-Plaintiffs on March 27, 2018. Dkt. No. 1, Compl. The

    Complaint alleges violations of Plaintiff’s constitutional rights. Id. An Amended Complaint
    was then filed. Dkt. No. 17. Defendants have filed a Motion to Dismiss the Amended

    Complaint. Dkt. No. 25.

             Mr. DeJesus passed away on June 19, 2018. Dkt. No. 27-1 at ¶ 5. Mr. DeJesus’

    daughter, Yolanda Keyes, has been appointed as a legal representative of the Estate of

    Francisco DeJesus by the Surrogate’s Court of the State of New York. Id. at ¶¶ 6-7. She

    now moves to be substituted into the case pursuant to FED. R. CIV. P. 25(a). Dkt. No. 27.
D




    Defendants do not oppose the Motion. Dkt. No. 30.

             The Federal Rules govern the procedure for substitution following a party’s death,

    even where the court must apply state substantive law. Servidone Constr. Corp. v. Levine,

    156 F.3d 414, 416 (2d Cir. 1998). Pursuant to Rule 25(a)(1) of the Federal Rules of Civil

    Procedure, substitution of parties in a civil action may be allowed upon the death of a named
J




    party:

                   If a party dies and the claim is not extinguished, the court may
                   order substitution of the proper party. The motion for
                   substitution may be made by any party or by the decedent’s
                   successors or representative. If the motion for substitution is not
                   made within 90 days after service of a statement noting the
                   death, the action by or against the decedent must be dismissed.
S




    Thus, under Rule 25(a)(1), substitution is proper when three elements are met: (1) the party

    sought to be introduced into the litigation is a “proper” one; (2) the motion is made in a

    timely manner; and (3) the claim asserted survives the death of the party and is not

    extinguished by that event.

             As to the first, the proper party is either “the successor of the deceased or the

                                                   -2-
    representative of his estate.” Graham v. Henderson, 224 F.R.D. 59, 64 (N.D.N.Y. 2004).

    For purposes of substitution, a representative is determined by the forum state’s law, and

    New York defines “a representative [a]s a person who has received letters to administer the

    estate of a decedent . . . [and] is usually either the appointed administrator or executor of the

    decedent’s estate.” Id. Ms. Keyes, as administratrix of the Estate of Francisco DeJesus, is

    therefore the proper party to make the present Motion for Substitution.
D




           Next the Motion for Substitution is timely, as it was filed simultaneously with the

    Suggestion of Death. Dkt. No. 27.

           The final issue to be determined is whether Plaintiff’s claims survive Mr. DeJesus’

    death. The Court finds that they do. Numerous courts have found that although section 1983

    itself does not address the issue of whether claims survive a plaintiff’s death, such claims do
J




    in fact survive because such a claim would survive under New York state law. See, e.g.,

    Crichlow v. Fischer, 2015 WL 678725, at *4 (S.D.N.Y. Feb. 17, 2015) (citing cases); Chobot

    v. Powers, 169 F.R.D. 263, 265-66 (W.D.N.Y. 1996); Campos v. Weissman, 2009 WL

    7771872, at *4 (N.D.N.Y. Sept. 10, 2009), report and recommendation adopted, 2011 WL
S




    1204839 (N.D.N.Y. Mar. 29, 2011).

           WHEREFORE, it is hereby

           ORDERED, that the Motion to Substitute Yolanda Keyes (Dkt. No. 27), as

    Administratrix, for her deceased father Francisco DeJesus, as a Plaintiff in this action, is

    GRANTED; and it is further


                                                   -3-
           ORDERED, that the Clerk of the Court shall substitute Yolanda Keyes, as the

    Plaintiff on the docket for purposes of pursuing Plaintiff Francisco DeJesus’ claims in her

    capacity as Administratrix of the Estate of Francisco DeJesus; and it is further

           ORDERED, that the Clerk of the Court serve a copy of this Order of Substitution

    upon the parties to this action.

           IT SO ORDERED.
D




    Date: December 28, 2018
          Albany, New York
J
S




                                                -4-
